Citation Nr: 0800255	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss.  



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from October 1963 to September 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma 
Regional Office (RO).  In the decision, the RO granted 
service connection for bilateral hearing loss, and assigned a 
noncompensable initial rating.   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in October 2006.  The Board remanded the case for 
additional development of evidence in March 2007.  The 
requested development has since been completed, and the case 
is now ready for appellate review.  


FINDINGS OF FACT

1.  The average pure tone hearing loss on authorized 
audiological evaluation in November 2002 was 47.5 decibels in 
the right ear and 65 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 92 
percent in the right ear and 92 percent in the left ear.  An 
exceptional pattern of hearing loss was not shown.  

2.  The average pure tone hearing loss on authorized 
audiological evaluation in June 2004 was 59 decibels in the 
right ear and 46 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 88 
percent in the right ear and 92 percent in the left ear.  An 
exceptional pattern of hearing loss was not shown.  

3.  The average pure tone hearing loss on authorized 
audiological evaluation in August 2007 was 56 decibels in the 
right ear and 48 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 96 
percent in the right ear and 92 percent in the left ear.  An 
exceptional pattern of hearing loss was not shown.  

4.  The losses demonstrated during the June 2004 VA 
examination are the most severe findings, with average pure 
tone thresholds and speech recognition scores for the right 
ear which correspond to category III, and the scores for the 
left ear correspond to category I.  


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in October 2002, April 2004, May 2006, November 
2006, and April 2007 provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  The veteran's initial duty-to-assist letter was 
provided before the adjudication of his claim.  The letters 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  In 
addition, letters included information regarding the 
assignment of initial ratings and effective dates.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He was also 
afforded VA medical examinations.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claims.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

According to the United States Court of Appeals for Veterans 
Claims (hereinafter "Court"), when an appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original grant of service connection, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the veteran perfected an appeal of the rating 
assigned for his newly service-connected hearing loss; 
therefore, his claim is governed by Fenderson and the VA must 
consider the applicability of staged ratings.  As noted 
above, the RO has already assigned a two stage initial 
rating.  

During the hearing held before the undersigned Veterans Law 
Judge in October 2006, the veteran testified that his hearing 
loss had been about the same since getting out of service, 
but that he had problems hearing and understanding people.  
He said that around the house he could only understand his 
wife and kids about half the time.  He also reported having 
trouble in a classroom.  The veteran's wife noted that the 
veteran could read lips pretty well, but that he could not 
hear people at all if they were not speaking directly to him.  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.   

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows:
(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated separately.
(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

The average pure tone hearing loss on authorized audiological 
evaluation in November 2002 was 47.5 decibels in the right 
ear and 65 decibels in the left ear.  Speech recognition 
scores using the Maryland CNC word lists were 92 percent in 
the right ear and 92 percent in the left ear.  An exceptional 
pattern of hearing loss was not shown.  

The average pure tone hearing loss on authorized audiological 
evaluation in June 2004 was 59 decibels in the right ear and 
46 decibels in the left ear.  Speech recognition scores using 
the Maryland CNC word lists were 88 percent in the right ear 
and 92 percent in the left ear.  An exceptional pattern of 
hearing loss was not shown.  

The average pure tone hearing loss on authorized audiological 
evaluation in August 2007 was 56 decibels in the right ear 
and 48 decibels in the left ear.  Speech recognition scores 
using the Maryland CNC word lists were 96 percent in the 
right ear and 92 percent in the left ear.  An exceptional 
pattern of hearing loss was not shown.  

The average pure tone thresholds and speech recognition 
scores for demonstrated during the June 2004 VA examination 
are the most severe findings.  Under Table VI contained in 
Diagnostic Code 6100, the right ear average pure tone 
thresholds and speech recognition scores correspond to 
category III, and the scores for the left ear correspond to 
category I.  

The intersection point for these categories under Table VII 
shows that the hearing loss does not exceed the levels 
contemplated for the noncompensable rating which the RO 
assigned.  In addition, an exceptional pattern of hearing 
loss which would warrant evaluation under 38 C.F.R. § 4.86 is 
not shown.  Accordingly, the Board concludes that the 
schedular criteria for a compensable initial disability 
rating for bilateral hearing loss are not met.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  


ORDER

A compensable initial rating for bilateral hearing loss is 
denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


